—Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered November 14, 1994, convicting him of criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress physical evidence and statements made by him to law enforcement authorities.
Ordered that the judgment is affirmed.
After a suppression hearing, the defendant pleaded guilty to *453felony possession of drugs found in a black nylon bag in his vehicle. The defendant contends that these drugs, as well as statements made by him to a State Trooper regarding the illegal possession of hypodermic needles, a misdemeanor, were the fruits of an illegal frisk of a jacket belonging to the driver of the vehicle, Charles Westbrook. We disagree.
The defendant has no standing to challenge the legality of the frisk of Westbrook’s jacket (see, People v Wesley, 73 NY2d 351; People v Varacalli, 154 Misc 2d 805, 807). In any event, the hearing record supports the determination that the frisk of Westbrook’s jacket was reasonable under all of the circumstances presented (see, People v Clements, 88 AD2d 541).
The defendant also argues that it was error to deny suppression of his statements to the State Trooper regarding the illegal possession of hypodermic needles since they were the result of custodial questioning without Miranda warnings. Assuming, arguendo, the validity of the defendant’s argument, we hold that under the circumstances presented, this is one of those "rare occasions” where the erroneous suppression ruling may be-considered harmless beyond a reasonable doubt with respect to the ultimate plea (People v Mayorga, 100 AD2d 853, 856-857 [dissenting opn by Rubin, J., in which Thompson, J., concurred]; see generally, People v Lloyd, 66 NY2d 964). Thompson, J. P., Santucci, Friedmann and Luciano, JJ., concur.